Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a probe tip waste chute and an automated diagnostic analysis apparatus.
Group II, claim(s) 15-20, drawn to a method of disposing of a probe tip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I has at least a probe arm; a robot coupled to the probe arm and  capable of at least rotating the probe arm horizontally; a probe coupled to the probe arm and having a probe tip press fit onto an end of the probe, the probe configured to aspirate and dispense a bio-liquid; a probe tip eject device configured to receive the probe via rotation of the robot and to remove the probe tip from the probe; the pair of guide rails sloped downward from the guide plate that Group II does not include.  Group II has at least and dropping the probe tip in the substantially upright position from the pair of guide rails into a waste bin without the probe tip contacting an internal side wall of the waste bin that Group I does not have.
The common technical features of Groups I-II are a guide plate configured to receive a probe tip in a substantially upright position; a pair of guide rails having a first end configured to receive the probe tip in the substantially upright position from the guide plate; and configured to drop the probe tip in the substantially upright position.  The common technical features are disclosed by US 5,674,047 to Lapens, D. et al. (hereinafter“Lapens"). Lapens discloses a guide plate configured to receive a probe tip in a substantially upright position (tray 10 has openings to receive disposable tips 12 in an upright position; figure1); a pair of guide rails having a first end configured to receive the probe tip in the substantially upright position from the guide plate (arms 24 receive the tray 10 with the disposable tips 12 in an upright position; figure 12); and configured to drop the probe tip in the substantially upright position (the upright positioned disposable tips 12 are released and disposed of; figures 1 and 12; claim 4 of Lapens). 
Since the common technical features are previously disclosed by the Lapens reference, these common features are not special and so Groups I-II lack unity.
During a telephone voice message from Ellen Fielitz on March 16, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been amended for clarification. 
In the claims:

2. 	The probe tip waste chute of claim 1, further comprising a housing, the housing having a platform, wherein the guide plate is on the platform 

4. 	The probe tip waste chute of claim 1, further comprising a housing, the housing having an interior area, wherein is in the interior area of the housing 

12.	The automated diagnostic analysis apparatus of claim 10, wherein the guide plate has an arcuate slot extending  the guide plate.

Cancel non-elected claims 15-20.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to remedy 112 issues. The prior art record such as Okada et al. does not teach nor fairly suggest a probe tip waste chute of an automated diagnostic analysis apparatus, the probe tip waste chute comprising: a guide plate configured to receive a probe tip in a substantially an upright position in response to separation of the probe tip from a probe; and a pair of guide rails having a first end configured to receive the probe tip in the substantially upright position from the guide plate, the pair of guide rails sloped downward from the guide plate and configured to drop the probe tip in the substantially upright position from a second end of the pair of guide rails.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798